227 F.3d 1169 (9th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.MICHAEL JOHNSON, Defendant-Appellant.
No. 99-30012
U.S. Court of Appeals for the Ninth Circuit
Filed September 12, 2000

Before: Hug, Jr., Chief Judge.

Prior Report: 207 F.3d 538

1
Upon the vote of a majority of non-recused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The threejudge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.